United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
EILSON AIR FORCE BASE, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1757
Issued: March 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2009 appellant filed an appeal from the October 10, 2008 and May 20, 2009
decisions of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for authorization of
cervical surgery.
On appeal, appellant’s attorney asserts that the decisions are contrary to fact and law.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated July 15, 2009, the
Board remanded the case to the Office to develop whether appellant sustained an emotional

condition as a consequence of his accepted cervical condition.1 The law and the facts of the
previous Board decision are incorporated herein by reference. After further development of the
claim, on November 2, 2009, the Office accepted that appellant sustained an employment-related
depressive disorder.
Concurrently with the development of the emotional condition claim, Dr. Brian V. Curtis,
an attending Board-certified neurosurgeon, requested authorization for posterior cervical
decompression surgery with lateral mass instrumentation and fusion from C3 to C5. He
provided a May 22, 2008 computerized tomography (CT) scan of the cervical spine that
demonstrated spondylitic and discogenic changes throughout the spine causing various degrees
of osseous foraminal narrowing except at C6-7. A June 25, 2008 magnetic resonance imaging
(MRI) scan study revealed evidence of focal myelopathy involving the upper cervical cord at the
C3-4 level with evidence of cord volume loss and cervical spondylosis with moderate regions of
spinal stenosis. In a July 11, 2008 treatment note, Dr. Curtis listed appellant’s complaints of
numbness, tingling, and weakness in his hands and increasing urinary urgency and intermittent
incontinence. He reviewed the CT and MRI scan studies, stating that the MRI scan showed
posterior impingement on the cervical cord and that the CT scan showed an area of either
fracture or incomplete fusion. Dr. Curtis provided physical examination findings, noting diffuse
decreased sensation across the hands, diagnosed slowly progressive cervical myelopathy with
cervical cord injury and impingement. He recommended a decompression surgical procedure,
stating that he believed it was necessary to help prevent further progression.
In reports dated July 19 and August 9, 2008, an Office medical adviser reviewed the
medical record. He advised that the June 25, 2008 MRI scan study provided no reason for the
Office to authorize the recommended surgical procedure, stating that more cervical operative
intervention should be based on a thorough history and a thorough physical examination
germane to the condition for which the operative procedure was being proposed.
The Office found a conflict in medical opinion between Dr. Curtis and the Office medical
adviser regarding the need for additional cervical surgery. On August 18, 2008 it referred
appellant to Dr. Hisham Majzoub, a Board-certified neurosurgeon, for an impartial evaluation.
By report dated September 18, 2008, Dr. Majzoub reviewed the medical record and appellant’s
complaints, stating that he reported no change in his left arm symptoms of numbness and burning
in the prior three months, no change in left arm weakness in the last six months, and no weakness
in the right arm and that his walking had improved over the past six months. Appellant had a
slow but steady gait with minimal clumsiness on rapid rhythmic movements. Motor examination
revealed minimal clumsiness of fine movements in the hands and no arm drift or spasticity,
difficulty rotating his shoulders and that he could not put his arms behind his back. Appellant
had no weakness in the upper arms and minimal clumsiness of fine movements in the hands.
There was no drift and Grade 2 to 3 spasticity in both legs. Sensory examination revealed
normal position sense and vibration in both the arms and legs with decreased pinprick sensation
in both arms up to the shoulders, in the right leg up to the groin and in the left leg up to the knee.
1

Appellant was injured on June 18, 2007 when he fell down a flight of stairs at work. The accepted conditions
are back contusion, cervical spinal stenosis, cervical spinal cord contusion, traumatic right subarachnoid
hemorrhage, concussion with brief loss of consciousness and neurogenic bladder. Appellant underwent cervical
spine fusion surgery on October 31, 2007.

2

Reflexes were 3 to 4+ with positive Hoffman and Babinski signs bilaterally, right worse than
left. Dr. Majzoub reviewed the June 25, 2008 MRI scan, stating that it revealed a stable previous
fusion and what appeared to be a syrinx at C2-3. He advised that appellant had no canal stenosis
of the cervical spine per se to require surgery at the present time and should continue therapy and
conservative treatment. Dr. Majzoub concluded that appellant could not return to his previous
position of transportation assistant or other work to speak of due to the clumsiness of fine
movements of the hands and spasticity and clumsiness that affected his ability to walk. In a
supplementary report dated October 1, 2008, he advised that appellant could not work eight
hours daily, even with restrictions.
By decision dated October 10, 2008, the Office found that Dr. Majzoub’s opinion
represented the weight of medical evidence and denied authorization for posterior cervical
decompression surgery.
Appellant, through his attorney, requested a hearing. In an October 16, 2008 report,
Dr. Curtis noted appellant’s report that his condition has worsened over the prior six months.
Physical examination findings included a spastic gait, moderate difficulty rising from a sitting
position and anxiousness. Dr. Curtis diagnosed spinal cord injury with no further progression on
neurological determination and recommended a physiatrist referral. At the hearing, held on
February 24, 2009, appellant and his wife stated that his condition had worsened. The hearing
representative advised appellant that he should provide a clear report from Dr. Curtis regarding
the need for surgery. The record was left open for 30 days.
In reports dated March 4 and April 3, 2009, Dr. Shan-Liang Liu, a Board-certified
physiatrist, noted many years of history of burning, pain and spasticity in both arms and legs. He
provided examination findings and diagnosed status post-traumatic cervical spinal cord injury
with dysesthesia and spasticity in all extremities. Dr. Liu recommended physical therapy and a
functional capacity evaluation.
In a May 20, 2009 decision, an Office hearing representative affirmed the October 10,
2008 decision.
LEGAL PRECEDENT
Section 8103 of the Federal Employees’ Compensation Act2 provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability, or aid in
lessening the amount of the monthly compensation.3 While the Office is obligated to pay for
treatment of employment-related conditions, the employee has the burden of establishing that the

2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8103; see L.D., 59 ECAB ___ (Docket No. 08-966, issued July 17, 2008).

3

expenditure is incurred for treatment of the effects of an employment-related injury or
condition.4
In interpreting this section of the Act, the Board has recognized that the Office has broad
discretion in approving services provided under section 8103, with the only limitation on the
Office’s authority being that of reasonableness.5 Abuse of discretion is generally shown through
proof of manifest error, clearly unreasonable exercise of judgment, or actions taken which are
contrary to both logic and probable deductions from established facts. It is not enough to merely
show that the evidence could be construed so as to produce a contrary factual conclusion.6 To be
entitled to reimbursement of medical expenses, a claimant has the burden of establishing that the
expenditures were incurred for treatment of the effects of an employment-related injury or
condition. Proof of causal relationship in a case such as this must include supporting rationalized
medical evidence.7 In order for a surgical procedure to be authorized, a claimant must submit
evidence to show that the surgery is for a condition causally related to an employment injury and
that it is medically warranted. Both of these criteria must be met in order for the Office to
authorize payment.8
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.9 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an Office medical adviser, the Office
shall appoint a third physician to make an examination. This is called a referee examination and
the Office will select a physician who is qualified in the appropriate specialty and who has no
prior connection with the case.10 When there exist opposing medical reports of virtually equal
weight and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.11
ANALYSIS
The Board finds that the weight of the medical evidence rests with the opinion of
Dr. Majzoub, the impartial referee physician, who examined appellant, reviewed the medical
4

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

5

See D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

6

Minnie B. Lewis, 53 ECAB 606 (2002).

7

M.B., 58 ECAB 588 (2007).

8

R.C., 58 ECAB 238 (2006).

9

5 U.S.C. § 8123(a); see Y.A., 59 ECAB ___ (Docket No. 08-254, issued September 9, 2008).

10

20 C.F.R. § 10.321.

11

V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008).

4

evidence of record and found that the cervical surgery was not medically warranted. In order for
a surgical procedure to be authorized, a claimant must submit evidence to show that the surgery
is for a condition causally related to an employment injury and that it is medically warranted.
Both of these criteria must be met in order for the Office to authorize payment.12 Dr. Majzoub
provided a comprehensive report in which he reviewed the history of medical treatment and
diagnostic studies. Regarding the need for surgery, he stated that the June 25, 2008 MRI scan
demonstrated that the previous fusion was stable. As appellant had no canal stenosis per se
additional surgery was not needed. Dr. Majzoub recommended therapy and conservative
treatment.
As noted, a reasoned opinion from a referee examiner is entitled to special weight.13 The
Board finds that Dr. Majzoub provided a well-rationalized opinion based on a complete
background, his review of the accepted facts and the medical record including the June 25, 2008
MRI scan and his examination findings. Dr. Majzoub’s opinion that the cervical spine surgery
was not medically warranted is entitled to special weight and represents the weight of the
evidence.14
While appellant submitted an October 10, 2008 report in which Dr. Curtis advised that
appellant reported that this condition had worsened, the physician did not address the requested
surgical procedure and recommended referral to a physiatrist. Dr. Curtis was on one side of the
conflict in medical evidence resolved by Dr. Majzoub. His additional report did not address the
issue relevant to this appeal and is insufficient to overcome the weight accorded to the impartial
medical specialist’s report.15 In his March 4 and April 3, 2009 reports, Dr. Liu did not discuss
the need for surgery. His reports are therefore not relevant to the issue in this case. The only
limitation on the Office authority is approving or disapproving service under the Act is one of
reasonableness.16 In the instant case, appellant requested surgery. The Office obtained an
independent medical examination through Dr. Majzoub who clearly found the surgery
unnecessary. It therefore had sufficient evidence upon which it made its decision to deny
surgery, and did not abuse its discretion.17
CONCLUSION
The Board finds that the Office properly exercised its discretion when it denied
authorization for the recommended surgical procedure to appellant’s cervical spine.

12

R.C., supra note 8.

13

V.G., supra note 11.

14

Id.

15

M.S., 58 ECAB 328 (2007).

16

Daniel J. Perea, 42 ECAB 214, 221 (1990).

17

R.C., supra note 8.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 20, 2009 and October 10, 2008 be affirmed.
Issued: March 18, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

